         CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 1 of 28



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                         CIVIL NO. 20-1253(DSD/HB)

Craig Parmer and Mark A. Laurance,
individually and on behalf of all
others similarly situated,

                    Plaintiffs,

v.                                                       ORDER

Land O’Lakes, Inc.; The Board of
Directors of Land O’Lakes, Inc.;
Land O’Lakes, Inc. Retirement Plan
Committee; and John Does 1-30,

                    Defendants.


     Mark K. Gyandoh, Esq. and Capozzi Adler, 312 Old Lancaster
     Road, Merion Station, PA 19066 and Vernon J. Vander Weide,
     Esq. and Lockridge Grindal Nauen PLLP, 100 Washington Ave
     South, Suite 2200, Minneapolis, MN 55401, counsel for
     plaintiffs.

     Christopher J. Boran, Esq. and Morgan, Lewis & Bockius LLP,
     77 West Wacker Drive, Suite 500, Chicago, IL 60601 and Stephen
     P Lucke, Esq. and Dorsey & Whitney LLP, 50 South 6th Street,
     Suite 1500, Minneapolis, MN 55402, counsel for defendants.


     This matter is before the court upon the motion of defendants

Land O’Lakes, Inc. (Company), the Board of Directors of Land

O’Lakes,     Inc.    (Board),     Land    O’Lakes,     Inc.    Retirement   Plan

Committee      (Committee),     and      John   Does    1-30     (collectively,

defendants) 1 to dismiss for lack of jurisdiction and failure to

state a plausible claim.          Based on a review of the file, record,


     1 The court will refer to defendants collectively unless a
finer distinction is required.
      CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 2 of 28



and proceedings herein, and for the following reasons, the motion

to dismiss is granted in part and denied in part.



                              BACKGROUND

     This Employee Retirement Income Security Act of 1974 (ERISA)

dispute arises out of defendants’ administration and maintenance

of the Land O’Lakes Employee Savings & Supplemental Retirement

Plan (Plan).    Plaintiffs Craig Parmer and Mark Laurance are former

employees of Land O’Lakes who participated in the Plan during their

employment and enrolled in three of the Plan’s investment options.

Compl. ¶¶ 13-15; Glenn Decl. ¶ 20.         Defendants are the Plan’s

fiduciaries.    Id. ¶¶ 1, 17, 18-21.      The Board, in its fiduciary

capacity, appointed members to the Committee and monitored the

Committee’s       actions   and   Plan    investments    and   exercised

discretionary authority over Plan assets.       Id. ¶¶ 22-23, 25-26.

I.   The Plan

     The Plan is a defined-contribution retirement plan under

which participants can contribute a percentage of their eligible

compensation each year, and the Company matches the contributions

depending on each employee’s start date.         Id. ¶¶ 1, 30, 33-36.

Plaintiffs allege that the Company enjoyed significant benefits,

including tax and cost savings, given the size of the Plan.           Id.

¶¶ 37-39.



                                      2
          CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 3 of 28



      In     2018,     the   Plan     offered    participants     twenty-eight

investment      options,     including    twenty-two    mutual    funds,   one

collective trust, two Wells Fargo Short-Term investments, two

stable value funds, and one separately managed account composed of

several common stocks, including various T. Rowe Price (TRP) target

date funds. 2      Id. ¶ 40.     The Plan’s assets for all funds at the

end of 2018 were over $1.4 billion.              Id. ¶ 42.      Administrative

expenses were charged to participant accounts on a monthly basis,

which included expenses to pay for “the Plan’s website and call

center, producing and mailing quarterly statements, and complying

with government regulations.”          Id. ¶ 43.

II.   Breach of Fiduciary Duties

      Plaintiffs allege that defendants breached their fiduciary

duties by not acting in the best interests of the Plan participants

as mandated by ERISA.          Id. ¶¶ 51-59.       Specifically, plaintiffs

assert that defendants breached their fiduciary duties by (1)

failing to investigate and select lower cost alternative funds,

(2)   failing     to   monitor   or    control   the   Plan’s    recordkeeping




      2The parties dispute how many Plan investment options were
available to participants. Compare Gyandoh Decl. Ex. A, at 4, ECF
No. 37-1 (identifying twenty-eight Plan investment options from
the Plan’s 2018 Form 5500), with Glenn Decl. Ex. 5, at 5-7, ECF
No. 25-5. For the purposes of this motion, the court will accept
the Plan investment options alleged in the complaint as true. See
Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)
(holding that factual assertions are accepted as true and
inferences are drawn in favor of the nonmoving party).
                                           3
           CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 4 of 28



expenses,       and    (3)    allowing      their     recordkeeping        affiliates    to

directly       benefit       from     the    Plan     at     the    expense    of     their

participants.         Id. ¶ 138.

       A.      Failure to Investigate and Select Lower Cost Alternative
               Funds

       Plaintiffs allege that defendants imprudently selected and

maintained funds that wasted Plan assets because of unnecessary

costs.      Id. ¶ 68.        Plaintiffs use a combination of expense ratios,

or the “measure of what it costs to operate a fund expressed as a

percentage of its assets,” and data from other available funds to

support this allegation.              Id. ¶ 71.       Plaintiffs use four different

benchmarks       to    plead     that      defendants       breached   their     duty    of

prudence.

       First, plaintiffs allege that defendants offered Plan funds

with       excessive     fees       even     though        there    were     “comparable”

alternatives with lower fees.                 Id. ¶¶ 68-76.         Plaintiffs compare

eighteen of the Plan’s investment options’ expense ratios to median

expense ratios in “similar plan categories.” 3                       All of the Plan’s

investment       options       were   above    the     median      expense    ratio    when

compared within “the same category.”                   Id. ¶¶ 74-76.




       3
       Plaintiffs include median expense ratio data from a 2016
report by the Investment Company Institute (ICI Study).        See
BrightScope/ICI Defined Contribution Plan Profile: A Close Look at
401(k) Plans, 2016 at 62 (June 2019) available at https://www.ic
i.org/pdf/19_ppr_dcplan_profile_401k.pdf.
                                                  4
         CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 5 of 28



     Second, plaintiffs allege that, because of the size of the

Plan, defendants should have invested in the lowest cost share

class available.        Id. ¶¶ 77-80.         Using 2020 expense ratios,

plaintiffs allege that the Plan’s funds are more expensive than

their identical institutional class, or “I-Class,” counterparts,

without countervailing benefits. Id. ¶¶ 80, 85. Plaintiffs allege

that defendants knew or should have known that cheaper share

classes were available and should have transferred the Plan’s funds

into those investments.       Id. ¶¶ 81-87.

     Third,      plaintiffs     allege    that    defendants     failed    to

investigate     the   availability   of   collective   trusts,    which   are

typically more cost effective.        Id. ¶¶ 88-96.

     Fourth, plaintiffs allege that defendants failed to offer

lower cost “passively managed” and “actively managed” funds. 4            Id.

¶¶ 97-109. Plaintiffs assert that the Plan’s funds’ expense ratios

were higher than comparable funds without a high risk/return.             Id.

¶¶ 101-05.     In other words, the Plan paid more in expenses but did

not see higher returns in exchange.              Additionally, plaintiffs

allege that defendants cannot justify selecting actively managed

funds over passively managed funds because actively managed funds




     4Actively managed funds use “professional investment managers
[to] try to beat the market through picking individual
investments,” and passively managed funds, such as index funds,
try to mimic a market index. Davis v. Wash. Univ. in St. Louis,
960 F.3d 478, 484 (8th Cir. 2020).
                                          5
      CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 6 of 28



do not perform as well long term, are less efficient, are more

expensive, and have higher risk with lower returns.          Id. ¶¶ 106-

07, 109.

     B.    Failure    to     Monitor       Recordkeeping/Administrative
           Expenses

     Plaintiffs also allege that defendants failed to prudently

monitor recordkeeping costs incurred by Alight Solutions, one of

the Plan’s recordkeepers, in breach of their fiduciary duty.           Id.

¶¶ 114-31.   Specifically, plaintiffs allege that defendants failed

to: explore other providers to see if there was a more cost

effective option, id. ¶ 122, monitor Alight’s exorbitant fees, id.

¶¶ 122-27, and negotiate lower fees given the size of the Plan,

id. ¶¶ 127-31.

     C.    Relationship with Financial Engines

     Defendants   “partner[ed]”     with    Financial   Engines,      which

“provides independent, objective advice from unbiased experts,

quarterly retirement updates, online account monitoring to help

participants stay on track and a personalized plan.”          Id. ¶ 111.

Between 2014 and 2018, participants paid $5.1 million dollars to

Financial Engines in “advice fees” and “professional management

fees,” over half of which Financial Engines remitted to Alight and

Hewitt Associates, the Plan’s recordkeepers.            Id. ¶¶ 112-13.

Plaintiffs allege that defendants breached their duty of loyalty




                                       6
      CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 7 of 28



by entering into this arrangement with Financial Engines to the

participants’ detriment.       Id. ¶¶ 132-34.

III. This Lawsuit

     On May 26, 2020, plaintiffs filed this putative class action

alleging   that   defendants    breached   their   fiduciary   duties   of

loyalty and prudence under ERISA through the acts or inattention

set forth above.    Id. ¶¶ 135-41.    Plaintiffs also assert that the

Company and the Board failed to adequately monitor the Committee

and other related fiduciaries.        Id. ¶¶ 142-48.    Plaintiffs seek

class certification, declaratory relief, equitable relief, and

damages.   Id. ¶ 149.   Defendants now move to dismiss the complaint

for lack of subject matter jurisdiction and failure to state a

plausible claim.



                                DISCUSSION

I.   Standing

     A.    Standard of Review

     A court must dismiss an action over which it lacks subject-

matter jurisdiction.     Fed. R. Civ. P. 12(h)(3).          In a facial

challenge under Rule 12(b)(1), the court accepts the factual

allegations in the pleadings as true and views the facts in the

light most favorable to the nonmoving party.           See Hastings v.

Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008); see also Osborn v.

United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (“[T]he

                                       7
        CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 8 of 28



nonmoving party receives the same protections [for facial attacks

under Rule 12(b)(1)] as it would defending against a motion brought

under Rule 12(b)(6).”) (citation omitted).            As a result, the court

limits its inquiry to the pleadings, matters of public record and

materials necessarily embraced by the pleadings.               See Porous Media

Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (listing

materials court may consider in a 12(b)(6) challenge); Osborn, 918

F.2d   at   729   n.6.     Accordingly,       the   court    may     consider   the

individual    Plan    retirement    account     statements     for     both   named

plaintiffs for the purposes of determining standing.                    See Glenn

Decl. ¶ 20.

       B.   Analysis

       Plaintiffs    challenge     eighteen    of   the     Plan’s    twenty-five

investment options, even though they only enrolled in three of

those options.       Defendants argue that plaintiffs lack standing to

challenge investment options in which they were not enrolled

because they do not have a particularized and concrete injury

relating to those options.         Plaintiffs respond that they need not

personally invest in each fund to have standing because they

suffered overall injury from defendants’ fiduciary breaches and

are entitled to bring a class action suit in a representative

capacity under 29 U.S.C. § 1132(a)(2).

       The court finds that plaintiffs have standing to challenge

the entire Plan.         To establish standing, a plaintiff must show

                                          8
       CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 9 of 28



injury in fact.          Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992).      A plaintiff must allege (1) an injury, (2) “fairly

traceable to the defendant’s alleged conduct,” that is (3) “likely

to be redressed by the requested relief.”                 Allen v. Wright, 468

U.S. 737, 751 (1984).

      In Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 593 (8th

Cir. 2009), the Eighth Circuit Court of Appeals held that the

plaintiff had standing to challenge an entire retirement plan even

though plaintiff did not enroll in all of the challenged investment

options.     Id.    The court explained that the plaintiff adequately

alleged that his individual account suffered due to defendants’

breach of their fiduciary duties.             Id. at 592.   Once the plaintiff

properly pleaded an injury under the plan, the court reasoned, he

was allowed to “proceed under § 1132(a)(2) on behalf of the plan

or   other   participants”        even    though   such   allegations    “sweep[]

beyond his own injury.”           Id. at 593. The court finds that Braden

is   squarely      and    point   and    is   therefore   dispositive,   whereas

defendants’ authority is inapposite.

      In Thole v. U.S. Bank N.A., 140 S. Ct. 1615 (2020), on which

defendants heavily rely, the United States Supreme Court held that

the plaintiffs lacked standing to challenge a defined-benefit plan

because their monthly benefits would not change even if they

prevailed.      Id. at 1619.        The Court expressly noted that “[o]f

decisive importance to this case, the plaintiffs’ retirement plan

                                               9
        CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 10 of 28



is a defined-benefit plan, not a defined-contribution plan.”                  Id.

at 1618. The Court explained that retirees under a defined-benefit

plan receive fixed payments each month that do not fluctuate with

the plan’s value or the plan fiduciaries’ investment decisions.

Id.     By contrast, retirees’ benefits in a defined-contribution

plan, as here, are “tied to the value of their accounts, and the

benefits can turn on the plan fiduciaries’ particular investment

decisions.”      Id.

      As a result, the court finds, consistent with Braden, that

plaintiffs have standing to challenge all of the investment options

under the Plan.

II.   Adequacy of the Complaint

      A.      Standard of Review

      To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true,    to    state   a   claim   to   relief   that   is   plausible   on   its

face.’”       Braden, 588 F.3d at 594 (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).         “A claim has facial plausibility when the

plaintiff [has pleaded] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.”         Iqbal, 556 U.S. at 678 (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007)).             Although a complaint

need not contain detailed factual allegations, it must raise a

right to relief above the speculative level.                 See Twombly, 550

                                           10
          CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 11 of 28



U.S. at 555.       “[L]abels and conclusions or a formulaic recitation

of the elements of a cause of action” are not sufficient to state

a claim.      Iqbal, 556 U.S. at 678 (citation and internal quotation

marks omitted).

      “[D]ocuments necessarily embraced by the complaint ... are

not matters outside the pleading” and may be considered during the

motion to dismiss.          Ashanti v. City of Golden Valley, 666 F.3d

1148, 1151 (8th Cir. 2012).          A document is necessarily embraced by

the pleading if its “contents are alleged in a complaint and whose

authenticity       no    party   questions,         but   [it    is]    not    physically

attached to the pleading.”              Id.     The court therefore considers

publicly available fund prospectuses, the Plan’s 2018 Form 5500,

the 401k Averages Book, and the ICI Study. 5                    See, e.g., Meiners v.

Wells Fargo & Co., 898 F.3d 820, 823 (8th Cir. 2018) (holding that

prospectuses       not    attached      to    the    complaint         are    necessarily

embraced by the pleadings); Krueger v. Ameriprise Fin., Inc., No.

11-CV-02781 SRN/JSM, 2012 WL 5873825, at *3, *10 (D. Minn. Nov.

20,   2012)     (considering      the    ICI    report      to    determine       whether

plaintiffs plausibly alleged a breach of fiduciary duty claim).




      5Defendants attach other documents, such as disclosure forms,
to dispute the facts alleged in the complaint. The court finds it
improper to consider these documents at this time because they
present factual disputes appropriate for resolution under a
summary judgment motion.
                                               11
        CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 12 of 28



        B.      Analysis

        Plaintiffs assert that defendants breached their fiduciary

duties under 29 U.S.C. § 1104.                In order to state a claim under §

1104,        plaintiffs      must    show     that    defendants      (1)     acted   as

fiduciaries, (2) breached their fiduciary duties, and (3) thereby

caused a loss to the Plan.                  Braden, 588 F.3d at 594 (citations

omitted).

        At issue here is whether plaintiffs have plausibly alleged

that defendants breached their fiduciary duties under ERISA by (1)

failing to investigate and select lower cost alternative funds,

(2)   failing         to   monitor    or    control    the   Plan’s      recordkeeping

expenses,       and    (3)   allowing       their    recordkeeping      affiliates    to

directly benefit from the Plan at the expense of participants.

        ERISA     imposes     the     duties    of     loyalty    and    prudence     on

fiduciaries, which requires them to act “solely in the interest of

[plan] participants and beneficiaries” and to carry out their

duties “with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct

of an enterprise of a like character and with like aims.”                        Id. at

595 (citing 29 U.S.C. § 1104(a)(1)).                  The prudent person standard

“is an objective standard ... that focuses on the fiduciary’s

conduct       preceding      the     challenged      decision.”         Id.   (citation

omitted).        When evaluating whether the fiduciary’s conduct was

                                                12
     CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 13 of 28



prudent, the court “focuses on the process by which it makes its

decisions    rather   than   the    results   of   those   decisions.”   Id.

(citations omitted).

     At the pleading stage, the complaint need only allege enough

“to infer from what is alleged that the process is flawed.”              Id.

at 596.     The complaint does not need to “directly address[] the

[actual] process by which the [p]lan was managed.”            Davis v. Wash.

Univ. in St. Louis, 960 F.3d 478, 483 (8th Cir. 2020) (quoting

Braden, 588 F.3d at 596).           “[C]ircumstantial allegations about

[the fiduciary’s] methods based on the investment choices a plan

fiduciary made can be enough.” Id. (quoting Meiners v. Wells Fargo

& Co., 898 F.3d 820, 822 (8th Cir. 2018)) (internal quotation marks

omitted).

     For an investment-by-investment challenge, it is not enough

to allege “that costs are too high, or returns are too low.”

Davis, 960 F.3d at 484 (citation omitted).             The complaint “must

provide a sound basis for comparison[,] a meaningful benchmark.”

Meiners, 898 F.3d at 822.          Different shares of the same fund may

serve as a meaningful benchmark, but it is not enough to allege

that “cheaper alternative investments with some similarities exist

in the marketplace.”     Id. at 823.      Comparing funds with different

investment strategies, such as passively managed and actively

managed funds, are not meaningful benchmarks because “[t]hey have

different    aims,    different      risks,    and    different    potential

                                         13
        CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 14 of 28



rewards ....”      Davis, 960 F.3d at 484.           Plausibility depends on

the “totality of the specific allegations in [each] case.” Meiners,

898 F.3d at 822 (citation omitted).

             1.    Failure to Investigate           and    Select      Lower    Cost
                   Alternative Funds

        Plaintiffs allege that defendants breached their fiduciary

duties by selecting and maintaining funds that wasted Plan and

participants’ assets due to unnecessary costs.                   Plaintiffs base

their    allegation     on   four    different     theories:     (1)    defendants

maintained funds that had excessive fees based on the comparison

of expense ratios from the ICI Study; (2) defendants should have

invested in the lowest cost share class available due to the Plan’s

size; (3) defendants failed to investigate the availability of

lower cost collective trusts; and (4) defendants failed to select

lower cost passively managed and actively managed funds.

                   a.    Excessive Fees

        Plaintiffs compare the expense ratios of the Plan’s funds to

the median expense ratios in comparable funds in similarly sized

plans.      This   comparison       demonstrates    that   all   of    the     Plan’s

investment options were above “comparable” median expense ratios

of similarly sized plans.             Defendants respond that the median

expense ratios from the ICI Study are not meaningful benchmarks

because the ICI Study does not distinguish between actively and

passively managed accounts.


                                           14
      CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 15 of 28



     The court agrees with defendants and finds that the ICI Study

median expense ratios are not meaningful benchmarks.            Although the

ICI Study considers the size of the Plan and the “category” of

fund, it fails to differentiate between passively and actively

managed funds.         See BrightScope/ICI Defined Contribution Plan

Profile: A Close Look at 401(k) Plans, 2016 at 51, 62, 64 (June

2019) (including both passively managed and actively managed funds

in   the   data   used    to   calculate    the   median   expense    ratio).

Therefore, plaintiffs’ allegations are insufficient to plausibly

allege imprudence.        See Meiners, 898 F.3d at 823 (holding that

cheaper alternative investments with some similarities are not

meaningful benchmarks); see also Davis v. Salesforce.com, Inc.,

No. 20-CV-01753-MMC, 2020 WL 5893405, at *3 n.9 (N.D. Cal. Oct. 5,

2020) (rejecting the ICI Study median expense ratio comparison

under the Meiners and Davis meaningful benchmark analysis).

                  b.     Failure to Select Lower Fee Share Classes

     Plaintiffs next allege that defendants should have invested

the Plan in the lowest cost share class available based on the

Plan’s size.      Plaintiffs use 2020 expense ratios to demonstrate

that the funds’ expenses were excessive vis-à-vis their identical

institutional class, or “I-Class,” counterparts.           Plaintiffs argue

that defendants knew or should have known that cheaper share

classes    were   available,    should     have   transferred   the   Plan’s

investments at the earliest opportunity, and either failed to

                                           15
         CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 16 of 28



leverage its large asset pool to obtain institutional shares or

were otherwise negligent.             Defendants argue that the TRP fund

prospectuses show that the I-Class shares were not available until

late 2015 and that it was prudent in keeping the Investor Shares

over the I-Class shares. 6

     The court finds that plaintiffs have adequately pleaded that

defendants       were     imprudent   to    not      investigate     I-Class     shares

sooner.     As noted, the court must accept plaintiffs’ allegations

as true and may only consider documents necessarily embraced by

the complaint.          The Plan’s Form 5500, which reflects that the

disputed TRP funds were not collective investment trust or I-Class

versions     until      after   2018,      is   necessarily     embraced       by    the

complaint. The Plan’s fund prospectuses reveal that I-Class shares

were not available until late 2015.                  This leaves a period between

2015 and 2018 where the Plan’s TRP investment options were not

allegedly prudent I-Class or collective trust versions.

     Further, the complaint provides a meaningful benchmark for

comparison.      Different shares of the same fund can be a meaningful

benchmark for comparison. See Meiners, 898 F.3d at 823 (discussing

Braden     and    appropriate     benchmarks).            Braden     is   once      again

instructive.         In    Braden,    the   court      held   that    the   plaintiff


     6 The court declines to address defendants’ argument about
when it offered Investor share class funds because it is a factual
dispute raised by documents not necessarily embraced by the
pleadings.
                                                16
       CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 17 of 28



satisfied pleading requirements when the complaint alleged that

the defendant failed to obtain institutional class shares of

identical mutual funds.             588 F.3d at 595-96.                Plaintiff alleged

that   the     plan    had    a   large   pool        of   assets,      that    the   401(k)

marketplace was competitive, and that retirement plans of large

size had the ability to obtain institutional class shares.                            Id. at

595.     The plaintiff also alleged that, despite the ability to

obtain institutional class shares, the plan offered retail class

shares,      which     charged     higher       fees       for   the    same     return    on

investment.      Id.

       Similarly,       in    Davis,      the     plaintiff           pleaded    that     the

defendant’s asset pool was large, the marketplace was highly

competitive, and the defendant had the ability to offer more

institutional share classes.              960 F.3d at 483.               Taken together,

the court held that the plaintiff pleaded a plausible claim for

breach    of   the     duty   of   prudence       because        it    alleged    that    the

defendant either did not use the Plan’s size to negotiate and

obtain institutional share classes or failed to pay close attention

for available lower cost alternatives.                     Id.

       Here, like in those cases, plaintiffs allege that the Plan

has a large pool of assets, that large plans have the ability to

obtain institutional class shares, and that institutional class

shares are no different from Investor class shares other than



                                                 17
          CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 18 of 28



cost. 7     Despite the ability to obtain institutional class shares,

the Plan continued to offer Investor class shares in 2016, 2017,

and 2018.      Plaintiffs further allege that the Plan did not receive

any additional benefits.         Plaintiffs plead that defendants failed

to leverage the Plan’s large pool of assets to obtain “I-Class”

shares or was simply not paying attention.

      Defendants respond that they were prudent in keeping Investor

class shares because they were able to secure lower overall fees

for participants by applying a portion of the expense ratio to

administrative fees. 8        Accordingly, defendants argue that there

can be no plausible inference of fiduciary misconduct.              The court

disagrees. Plaintiffs are not required to “rule out every possible

lawful explanation for the conduct he challenges ....”                Braden,

588 F.3d at 597.         Indeed, if plaintiff were to have to explain

every alternative possibility, it “would invert the principle that

the complaint is construed most favorably to the nonmoving party

....”      Id. (internal quotation marks and citations omitted).           The

court must, after all, construe the complaint to draw inferences

in plaintiffs’ favor.          Id. at 595.     Plaintiffs allege that the



      7Plaintiffs allege that investor share class funds had
expense ratios between 16% and 37% higher than their institutional
share class equivalents based on 2020 expense ratios.
      8The fund prospectuses provide that Investor share classes
“may make administrative fee payments at an annual rate of up to
0.15% of the class’ average daily net assets.” See, e.g., ECF No.
25-8 Ex. 8, at 13.
                                          18
     CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 19 of 28



institutional share class was less expensive than the Investor

share class and that the Plan did not receive any other benefits

by choosing the Investor share class funds.                  These allegations

draw a plausible inference that defendants failed to negotiate for

a better deal or failed to realize they should have done so.                  As

a result, plaintiffs have pleaded a sufficient breach of prudence

claim based on the availability of institutional class shares.

                  c.     Failure to Investigate Availability of Lower
                         Cost Collective Trusts

     Plaintiffs        also    allege     that    defendants   breached   their

fiduciary duty by failing to investigate converting funds into

collective      trusts        despite     their      availability   and    cost

effectiveness.         The    complaint    alleges    that   collective   trusts

available to the Plan by 2018 had lower expense ratios than their

counterparts.

     The court finds that plaintiffs have not adequately pleaded

that collective trusts are a meaningful benchmark to compare to

mutual fund “equivalents.”          As noted, it is not enough to allege

that costs are too high, which is all plaintiffs have done here.

Davis, 960 F.3d at 484 (citation omitted).              Plaintiffs have failed

to provide a basis for a meaningful comparison between the Plan’s

mutual funds and available collective trusts.

     In any event, courts have routinely found that collective

investment trusts are not meaningful comparators to mutual funds.


                                            19
     CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 20 of 28



See, e.g., Davis v. Salesforce.com, Inc., No. 20-CV-01753-MMC,

2020 WL 5893405, at *6 (N.D. Cal. Oct. 5, 2020) (finding that the

complaint failed to allege breach of fiduciary duty based on a

comparison between mutual funds and collective trusts); Moitoso v.

FMR LLC, 451 F. Supp. 3d 189, 212 (D. Mass. 2020) (“[T]here is no

fiduciary duty to investigate alternatives to mutual funds.”);

White v. Chevron Corp., No. 16-CV-0793-PJH, 2016 WL 4502808, at

*12 (N.D. Cal. Aug. 29, 2016) (holding that comparisons of mutual

funds to collective trusts are “apple-to-oranges” comparisons).

Among other reasons, collective trusts are subject to unique

regulatory   and    transparency     features   that    make   a   meaningful

comparison impossible. See Moitoso, 451 F. Supp. 3d at 212; White,

2016 WL 4502808, at *12.        Accordingly, plaintiffs have not pleaded

a breach of fiduciary duty predicated on a comparison of mutual

funds with collective trusts.

                   d.   Failure to Select Lower Cost Passively Managed
                        and Lower Cost Actively Managed Funds

     Plaintiffs     next   allege   that   defendants    failed      to   select

readily   available     lower    cost   passively   managed    and    actively

managed funds.      Additionally, plaintiffs allege that defendants

were imprudent in choosing actively managed funds over passively

managed funds because actively managed funds are more expensive,

higher risk, do not perform as well long term, and are less

efficient. Defendants again argue that plaintiffs have not pleaded


                                         20
        CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 21 of 28



a meaningful benchmark for comparison and that a fiduciary is not

required to choose the best performing fund to meet its duty.

       The court finds that the passively managed and actively

managed funds identified in the complaint are not meaningful

benchmarks.      Again, it is not enough to allege that costs are too

high or that cheaper alternative investment with some similarities

exist.        Meiners, 898 F.3d at 823.             And a comparison between

passively managed and actively managed funds is not meaningful

because they have different investment strategies, with “different

aims,    different     risks,   and    different         potential   rewards      ....”

Davis, 960 F.3d at 484.

       Here, the complaint makes “apples to oranges” comparisons.

First, plaintiffs challenge twelve TRP target date funds that use

a blended strategy of primarily active management with passive

management.          See Glenn Decl. Ex. 8, ECF No. 25-8, at 24-26

(describing the underlying investments in the TRP target date funds

from    the    prospectus).      The    complaint        compares    these    blended

strategy funds to wholly passive Fidelity and Vanguard funds and

wholly active American funds.            See Compl. ¶ 101.           Moreover, each

fund’s       prospectus    confirms     that      each     fund   holds   different

concentrations of bonds, has varying numbers of underlying funds,

and uses various glide path strategies.                   See, e.g., Meiners, 898

F.3d    at    823,   n.2   (noting    that   different       allocation      of   bonds

indicates      different    investment       strategies).         These   different

                                             21
          CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 22 of 28



strategies, aims, risks, and potential rewards do not provide

meaningful benchmarks.

      Second, the complaint challenges five non-target date funds.

The complaint compares the expense ratios of the non-target date

funds to the expense ratios of either one passively managed fund

or one actively managed fund, or both.                These comparators, too,

fail to be meaningful benchmarks.              The complaint makes conclusory

allegations that the comparator funds are meaningful because they

are of the same “investment type” and are either passively or

actively managed. 9       Meiners makes clear, however, that “by merely

finding      a   less   expensive    alternative      fund    or   two   with   some

similarity,”       plaintiffs    could   avoid     the   meaningful      benchmark

requirement altogether.          898 F.3d at 823.

      Plaintiffs        have   not   pleaded    how   their    comparators      have

similar asset allocation or investment strategies, and a simple

comparison of the non-target fund prospectuses and their actively

managed comparators reveal glaring differences beyond each fund’s

investment type and management style. For example, the PIMCO Total

Return Fund invested in foreign currencies, high yield securities,

and   derivative         instruments,     but     its    comparator,       Johnson

Institutional Core Bond fund, maintains no derivatives, no high-




      9At least four of the challenged non-target date funds are
actively managed, which makes the passively managed fund
comparator not meaningful. See Davis, 960 F.3d at 484.
                                           22
        CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 23 of 28



yield securities, and no foreign currency exposure.                         Another

example is the comparison between the TRP Balanced Fund, which

uses bond-heavy weighting, and the American Balanced fund, which

uses equity-heavy bonding.          In sum, plaintiffs do not meet the

plausibility requirement by alleging that one fund with some

similarities had a lower expense ratio.              See Braden, 588 F.3d at

596 (“[N]othing in ERISA requires every fiduciary to scour the

market to find and offer the cheapest possible fund.”) (citation

and internal quotation marks omitted).

     Third,     plaintiffs    allege    that      defendants    were    imprudent

because they should have offered passively managed investment

options over actively managed investment options.                This theory is

not viable.      Although analysts continue to debate the merits of

passively    managed    funds   versus       actively   managed       funds,   they

recognize that it is not imprudent for a fiduciary to offer both,

which    defendants    do   here.      See    Davis,    960    F.3d    at   484-85.

Plaintiffs have not sufficiently pleaded that defendants were

imprudent by failing to select lower cost actively managed or

passively managed funds.

     In sum, plaintiffs may proceed on their breach of prudence

claim premised on the availability of lower cost institutional

share classes available to the Plan, but they may not proceed on

the other theories alleged in the complaint.



                                             23
      CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 24 of 28



             2.        Recordkeeping Compensation

      Plaintiffs allege that defendants failed to prudently manage

and control the Plan’s recordkeeping costs.                     Plaintiffs assert

that, because there are many participants in the Plan and the

marketplace        for     recordkeeping         is    competitive,        defendants

imprudently paid their recordkeepers and failed to monitor and

request    recordkeeper         compensation     information     under     a   revenue

sharing scheme.         Defendants argue that the recordkeeping fees were

not excessive because they were contractually capped and, again,

the   complaint        does     not   provide    a    meaningful      benchmark    for

comparison.       Plaintiffs respond that the contractual rate is not

presumed to be reasonable under ERISA and that they have pleaded

that the recordkeeping fees far surpass the market rate for those

services    –     in    other    words,   they       have   pleaded    a   meaningful

benchmark.

      The court finds that plaintiffs have sufficiently alleged an

imprudence claim based on excessive recordkeeping fees.                           As a

preliminary matter, the contract between defendants and their

recordkeepers - to which plaintiffs are not privy - cannot be used

to defeat plaintiffs’ claim at this stage.                    Braden, 588 F.3d at

598 (“If plaintiffs cannot state a claim without pleading facts

which tend systemically to be in the sole possession of defendants,

the remedial scheme of the statute will fail, and the crucial

rights secured by ERISA will suffer.”).                     Plaintiffs allege that

                                                24
       CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 25 of 28



the Plan has a large pool of participants and assets, that the

recordkeeping market is highly competitive, and that defendants

paid   higher    than    reasonable   recordkeeping   fees   despite    their

market strength.        Moreover, the complaint alleges that superior or

comparable recordkeeper plans were available.             This court, and

others within the Eighth Circuit, have found similar pleadings

sufficient to survive a motion to dismiss.            See, e.g., Morin v.

Essentia Health, No. 16-CV-4397, 2017 WL 4083133, at *12 (D. Minn.

Sept. 14, 2017), report and recommendation adopted, No. CV 16-

4397, 2017 WL 4876281 (D. Minn. Oct. 27, 2017); Wildman v. Am.

Century Servs., LLC, 237 F. Supp. 3d 902, 915 (W.D. Mo. 2017).

Plaintiffs thus may proceed with the breach of prudence claim under

the theory of excessive recordkeeping fees.

            3.    Duty of Loyalty

       Plaintiffs next allege that defendants breached their duty of

loyalty by allowing Financial Engines to pay Alight - the Plan’s

recordkeeper - millions of dollars collected from participants for

services unrelated to recordkeeping.            Defendants argue, first,

that this claim fails because plaintiffs do not plead facts that

Financial    Engines’      revenue-sharing    agreement   with   Alight   is

unusual or inappropriate.        Defendant also argue that plaintiffs do




                                         25
       CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 26 of 28



not plausibly plead that they contracted with Financial Engines

with the goal of benefiting third-party recordkeepers. 10

      The court finds that plaintiffs have not sufficiently pleaded

a breach of loyalty claim.        Duties of prudence and loyalty may be

considered together or separately, and a duty of loyalty claim may

be dismissed despite a viable duty of prudence claim.             Larson v.

Allina Health Sys., 350 F. Supp. 3d 780, 804 (D. Minn. 2018).             The

duty of loyalty requires fiduciaries to act “for the exclusive

purpose    of   providing     benefits    to    participants     and    their

beneficiaries and defraying reasonable expenses of administering

the   plan.”    29   U.S.C.   §   1104(a)(1)(A).      “Perhaps    the   most

fundamental duty of a [fiduciary] is that he must display ...

complete loyalty to the interests of the beneficiary and must

exclude all selfish interest and all consideration of the interests

of third persons.”     Pegram v. Herdrich, 530 U.S. 211, 224, (2000)

(citations and internal quotation marks omitted).         It is important

to note, however, “an act which has the effect of furthering the

interests of a third party is fundamentally different from an act

taken with that as a goal.”           Larson, 350 F. Supp. 3d at 804

(quotations and citations omitted).           “The former may well not be




      10
       Defendants also argue that the breach of loyalty claim is
wholly derivative of the imprudent investment and recordkeeping
fee claims.    Because these two claims survive the motion to
dismiss, the court need not address this argument.
                                         26
     CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 27 of 28



a violation of the duty of loyalty, ... [while] the latter may

well be.”    Id. (citations and internal quotation marks omitted).

     It is not enough for plaintiffs to allege that defendants’

actions   benefitted   third-party    recordkeepers;   plaintiffs     must

plead that they did so with the goal of benefitting Financial

Engines and Alight.    See id. at 805 (“Plaintiffs have pled no facts

showing that Defendants took an act to benefit themselves or [the

plan’s recordkeeper] with that benefit as the goal.”).        Plaintiffs

have failed to do so here.

     In sum, the court will allow the breach of fiduciary duty

claim to proceed as set forth above.

            4.   Failure to Monitor

     Defendants lastly argue that Count II, based on the alleged

failure to monitor fiduciaries, is wholly derivative of the breach

of fiduciary duty claim and should also be dismissed.            Because

plaintiffs have sufficiently stated a claim for breach of fiduciary

duty, the court finds that plaintiffs have also sufficiently

pleaded the failure to monitor claim.       See Wildman, 237 F. Supp.

3d at 915.




                                      27
     CASE 0:20-cv-01253-DSD-HB Doc. 63 Filed 02/09/21 Page 28 of 28



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that

defendants’ motion to dismiss [ECF No. 21] is granted in part and

denied in part as set forth above.



Dated: February 8, 2021

                                      s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court




                                     28
